Citation Nr: 1016658	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected burial benefits, to 
include a burial allowance or plot allowance.  


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 








INTRODUCTION

The Veteran had active service from January 1952 to January 
1954.  He died in May 2006, and appellant is the widow of the 
Veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the 
line of duty.

2.  On the day of the Veteran's death, in May 2006, service 
connection was not in effect for any disability, the Veteran 
was not in receipt of, or entitled to receive, compensation 
or pension benefits; and he was not in a VA facility or en 
route thereto.

3.  At the time of the Veteran's death he did not have a 
pending claim for benefits.  

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to the payment of nonservice-
connected burial benefits to include a burial allowance or 
plot allowance, have not been met.  38 U.S.C.A. §§ 2302, 
2303, 5111 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question at issue in this case is whether the appellant 
is entitled to nonservice-connected burial benefits to 
include a burial allowance or plot allowance.  Because the 
law and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  The statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Accordingly, the Veterans Claims Assistance Act of 
2000 (VCAA) can have no effect on this appeal.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the Veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The Veteran has an original or reopened claim for either 
benefit pending at the time of the Veteran's death, and


(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the Veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the Veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a Veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased Veteran, and (ii) That there are not 
available sufficient resources in the estate to cover burial 
and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610, (which address proper forms and 
claimants, unclaimed remains, death while traveling under 
prior authorization or hospitalized by VA, cost of 
transportation items, reimbursable costs, non-allowable 
expenses, and cases concerning forfeiture of VA benefits, not 
relevant here).

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a Veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a Veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased Veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The Veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state Veterans' cemetery) are met; 
or

(3) The Veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the Veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f); see 38 U.S.C.A. § 2303.

The Veteran served honorably in the United States Army from 
January 1952 to January 1954.  He was not discharged or 
released from active service for a disability incurred in or 
aggravated in the line of duty.

The death certificate shows that the Veteran died in May 2006 
of aspiration pneumonia at a private medical facility in 
Columbia, South Carolina.  The Veteran had no service-
connected disabilities at the time of his death, and he was 
not in receipt of pension or compensation or have a pending 
claim for such benefits.  He was not hospitalized by VA at 
the time of his death or traveling pursuant to VA 
authorization and at VA expense for the purpose of 
examination, treatment, or care.  Although appellant 
maintains that the Veteran was an inpatient at a non-VA 
facility at the time of his death as a result of the 
unavailability of rooms at the VA facility at which the 
Veteran would ordinarily treat, the fact remains that he was 
not hospitalized at a VA facility at the time of his death or 
traveling pursuant to VA authorization, appellant has 
provided no authority for the proposition that an exception 
exists under such circumstances, and the Board can otherwise 
find no such exception.  Moreover, the Veteran's death 
certificate does not suggest that the Veteran's death was in 
any manner related to his military service, nor is this 
suggested by any other evidence or contention of record.  

The Board also acknowledges that the deceased was a wartime 
Veteran.  However, this alone is not sufficient to warrant 
entitlement to the benefit sought.  The body of the deceased 
is not being held by a State (or a political division 
thereof) and the Secretary has not determined that there is 
no next of kin or other person claiming the body of the 
deceased Veteran, and that there are not available sufficient 
resources in the Veteran's estate to cover burial and funeral 
expenses.  While appellant has maintained that there were 
insufficient resources at the time of the Veteran's death, 
even if VA were to agree that there were insufficient 
available resources, entitlement would still not be warranted 
as the Veteran's body was not being held by a State at which 
time VA determined that there was no next of kin or other 
person claiming the body of the deceased.  Here, the body of 
the deceased was not being so held and next of kin clearly 
claimed the body of the deceased.  

While the Board is sympathetic to the appellant concerning 
her loss, the law and regulations cited above are 
dispositive, and, as such, the claim must be terminated 
because of the lack of legal merit or the lack of entitlement 
under the law.  

The record also shows, for reasons similar to those set out 
above, that the appellant is not entitled to a plot or 
interment allowance.  The requirements for eligibility for a 
burial allowance have not been met, and the Veteran was not 
buried in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the Veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects that the Veteran was buried at a church cemetery.  

Finally, the record does not show, nor has the appellant 
contended, that the Veteran was separated from service for a 
disability incurred or aggravated in the line of duty.  The 
law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The 
Board has no authority to act outside the constraints of the 
regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c).  The law is dispositive; thus, in light 
of the aforementioned facts, the benefits sought on appeal 
must be denied.

ORDER

Entitlement to nonservice-connected burial benefits, to 
include a burial allowance or plot allowance, is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


